DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Regarding claims 15-20, the language “tangible computer-readable storage media” is being interpreted in view of paragraph [0063] of the Applicant’s specification which states “Tangible computer-readable storage media excludes intangible and transitory communications signals”, and therefore the claimed subject matter is directed to a statutory embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smentek et al. (US Pub. No. 2016/0070646), hereinafter referred to as Smentek, in view of Paterson et al. (US Pub. No. 2018/0309565), hereinafter referred to as Paterson, further in view of Wertheimer et al. (US Pub. No. 20140082237), hereinafter referred to as Wertheimer.
Referring to claim 1, Smentek discloses a cache and memory coherent system (fig. 1, [0012]) comprising: multiple processing cores each hosting a different subset of a shared memory space (Core A-C hosting Cache A-C, fig. 1); defining access routes between logical addresses of the shared memory space and endpoints that each correspond to a select one of the multiple processing cores (cache agents (e.g., 122A-122D) may be part of a system that complies with a protocol…the protocol directs the system to keep contents of memory addresses consistent across cache agents that comply with the protocol to establish coherency; [0020]); and a coherent mesh fabric (response network 160, request network 180, fig. 1) that physically couples together each of the multiple processing cores, the coherent mesh fabric being configured to execute routing logic for updating (removal of an offlining cache agent from a system, [0036]) responsive to detection of a defective hardware component (offlining cache agent based on determining that the offlining cache agent is not functioning properly, [0038]) and identification of a first processing core of the multiple processing cores hosting the defective hardware component, the update being effective to remove all access routes having endpoints corresponding to the first processing core (preventing the offlining cache agent from generating a request… any traffic to the offlining cache agent is re-routed to participating cache agents; [0040-0041]).
While Smentek describes an architecture of a cache and memory coherent system comprising multiple processing cores, Smentek does not appear to explicitly disclose a multiple processing chip embodiment. Additionally, while Smentek describes routing and re-routing 
However, in a similar endeavor of cache coherency, Paterson discloses a processing architecture with multiple processing chips (multiple SoCs, fig. 1, [0055]).
Furthermore, in the same cache coherency field of endeavor, Wertheimer discloses one or more updatable routing tables (changes to the routing table and/or routing rules comprise a change in the routing logic, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, and Wertheimer before him or her, to modify the processing system of Smentek to employ a plurality of SoCs as taught by Paterson and the routing tables of Wertheimer because multiple SoCs provide increased processing capabilities and the routing tables would facilitate rapid and repeated reconfiguration.
The suggestion/motivation for doing so would have been to provide a larger more powerful processing system (Paterson: [0055]) with efficient reconfiguration capabilities (Wertheimer: [0033]).
Therefore, it would have been obvious to combine Smentek, Paterson, and Wertheimer to obtain the invention as specified in the instant claim.

As to claim 2, Smentek discloses the coherent mesh fabric executes the routing logic to remove (removal of an offlining cache agent from a system, [0036]) the access routes having the endpoints corresponding to the first processing chip without adding new access routes to preventing the offlining cache agent from generating a request… any traffic to the offlining cache agent is re-routed to participating cache agents; [0040-0041]).

As to claim 3, the combination of Smentek, Paterson, and Wertheimer discloses the coherent mesh fabric includes a communication bus that uses a peripheral component interconnect express (PCIe) physical interface (Wertheimer: [0048], [0051]). The suggestion/motivation to combine would have been to expand system compatibility by including additional well-known communication standards common to the industry, such as the PCIe demonstrated by Wertheimer.  

As to claim 4, the combination of Smentek, Paterson, and Wertheimer discloses the processing chips are system-on-chips (SoCs) arranged on a same printed circuit board assembly (PCBA) (Paterson: [0052-0053]).  The suggestion/motivation to combine remains as indicated above with respect to the processing power of SoCs and additionally the benefits of a common locality design choice as well understood in the field of PCBA.

As to claim 5, Smentek discloses a controller stored in memory (storage medium storing a plurality of instructions for removal of an offlining cache agent, [0003]) and configured analyze system log information to identify the first processing chip hosting the defective hardware component of the multiple processing chips (offlining cache agent based on determining that the offlining cache agent is not functioning properly, [0038]).
Smentek: node may alternatively correspond to a computer processor or micro-core of a computer processor with shared memory and/or resources, [0081]) on two or more of the processing chips to provide a user with a virtual machine experience (Wertheimer: Run-time fabric reconfiguration may also be used to enhance virtualization implementations. For example, virtualization may be enhanced via creation of semaphores between an IP shared in real time, structured reset and/or hiding reset/reconfiguration delays as an IP is transferred from one owner to another, [0043]). The suggestion/motivation to combine remains as indicated above with respect efficient reconfiguration capabilities and additionally the benefits of a provisioning limited resources through virtualization.

Referring to claims 8 and 15, Smentek discloses a method comprising: analyzing system log information to identify a location of a defective hardware component (offlining cache agent based on determining that the offlining cache agent is not functioning properly, [0038]) within a cache and memory coherent system (fig. 1, [0012]), the cache and memory coherent system including multiple processing cores each hosting a different subset of a shared memory space (Core A-C hosting Cache A-C, fig. 1); and responsive to determining that the location of the defective hardware component corresponds to a first processing core of the multiple processing cores, updating remove (removal of an offlining cache agent from a system, [0036]) all access routes (preventing the offlining cache agent from generating a request… any traffic to the offlining cache agent is re-routed to participating cache agents; [0040-0041]) mapping cache agents (e.g., 122A-122D) may be part of a system that complies with a protocol…the protocol directs the system to keep contents of memory addresses consistent across cache agents that comply with the protocol to establish coherency; [0020]).
While Smentek describes an architecture of a cache and memory coherent system comprising multiple processing cores, Smentek does not appear to explicitly disclose a multiple processing chip embodiment. Additionally, while Smentek describes routing and re-routing logic, Smentek does not appear to explicitly teach such logic as one or more updatable routing tables.
However, in a similar endeavor of cache coherency, Paterson discloses a processing architecture with multiple processing chips (multiple SoCs, fig. 1, [0055]).
Furthermore, in the same cache coherency field of endeavor, Wertheimer discloses one or more updatable routing tables (changes to the routing table and/or routing rules comprise a change in the routing logic, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, and Wertheimer before him or her, to modify the processing system of Smentek to employ a plurality of SoCs as taught by Paterson and the routing tables of Wertheimer because multiple SoCs provide increased processing capabilities and the routing tables would facilitate rapid and repeated reconfiguration.
Paterson: [0055]) with efficient reconfiguration capabilities (Wertheimer: [0033]).
Therefore, it would have been obvious to combine Smentek, Paterson, and Wertheimer to obtain the invention as specified in the instant claim.

As to claims 9 and 18, Smentek discloses updating the one or more routing tables includes removing (removal of an offlining cache agent from a system, [0036])  the access routes having the endpoints corresponding to the first processing chip without adding new access routes to the logical addresses identified by the removed access routes (preventing the offlining cache agent from generating a request… any traffic to the offlining cache agent is re-routed to participating cache agents; [0040-0041]).

As to claims 10 and 16, the combination of Smentek, Paterson, and Wertheimer discloses the multiple processing chips are coupled together via a coherent mesh fabric including a communication bus that uses a peripheral component interconnect express (PCIe) physical interface (Wertheimer: [0048], [0051]). The suggestion/motivation to combine would have been to expand system compatibility by including additional well-known communication standards common to the industry, such as the PCIe demonstrated by Wertheimer.  

As to claims 11 and 17, the combination of Smentek, Paterson, and Wertheimer discloses the processing chips are system-on-chips (SoCs) arranged on a same printed circuit Paterson: [0052-0053]).  The suggestion/motivation to combine remains as indicated above with respect to the processing power of SoCs and additionally the benefits of a common locality design choice as well understood in the field of PCBA.

Claims 7, 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smentek, Paterson, and Wertheimer, as applied to claims 1-6, 8-11, and 15-18 above, further in view of Cimprich et al. (US Pub. No. 2016/0164753), hereinafter referred to as Cimprich. 
As to claims 7, 14, and 20, while the combination of Smentek, Paterson, and Wertheimer discloses the coherent mesh fabric executes the routing logic for updating the one or more routing tables, the combination does not appear to explicitly disclose the updating is responsive to a reboot of the cache and memory coherent system.
However, in a similar endeavor of offlining system components, Cimprich teaches a technique of updating routing tables responsive to a reboot ([0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, Wertheimer, and Cimprich before him or her, to modify the processing system of Smentek to employ the reboot updating technique taught by Cimprich because the re-evaluation would ensure the system reflects the new configuration.
The suggestion/motivation for doing so would have been to ensure the system reflects the new configuration (Cimprich: [0160]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smentek, Paterson, and Wertheimer, as applied to claims  1-6, 8-11, and 15-18 above, further in view of Chen et al. (US Patent No. 10282669), hereinafter referred to as Chen. 
As to claim 12, while the combination of Smentek, Paterson, and Wertheimer discloses the system log information being indicative of potentially defective hardware components hosted by any of the multiple processing chips (Smentek: offlining cache agent based on determining that the offlining cache agent is not functioning properly, [0038]; Paterson: multiple SoCs, fig. 1, [0055]), the combination does not appear to explicitly disclose generating a logfile including the system log information.
However, in a similar endeavor of addressing computer component operational situations, Chen teaches generating a logfile including the system log information (col. 3, lines 40-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, Wertheimer, and Chen before him or her, to modify the processing system of Smentek to employ the logfile of Chen because the log file would provide a consolidated structure of gathered data.
The suggestion/motivation for doing so would have been to gather data into a consolidated file/structure (Chen: col. 3, lines 40-60).
.

Claims 13 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smentek, Paterson, and Wertheimer, as applied to claims 1-6, 8-11, and 15-18 above, further in view of Krause et al. (US Pub. No. 2012/0120959), hereinafter referred to as Krause. 
As to claims 13 and 19, while the combination of Smentek, Paterson, and Wertheimer discloses updating the one or more routing tables comprises updating a routing table, the combination does not appear to explicitly disclose the routing information stored on each of a plurality of different processing chips of the multiple processing chips.
However, in similar endeavor of routing communications, Krause teaches the technique of storing routing information on individual processing elements (fig. 1, [0029-0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, Wertheimer, and Krause before him or her, to modify the processing system of Smentek to employ the distributed routing information technique of Krause because distributed routing information would provide individual components pertinent information to make routing decisions.
The suggestion/motivation for doing so would have been to facilitate individual routing understanding (Krause: [0039]).
.

Claims 13 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smentek, Paterson, and Wertheimer, as applied to claims 1-6, 8-11, and 15-18 above, further in view of Gou et al. (US Pub. No. 2018/0267842), hereinafter referred to as Gou.
As to claim 21, while Smentek teaches the different subsets of the shared memory space, Smentek does not appear to explicitly disclose the subsets are mutually exclusive.
However, in similar endeavor of memory coherence, Gou teaches mutually exclusive subsets ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Smentek, Paterson, Wertheimer, and Gou before him or her, to modify the processing system of Smentek to include the mutually exclusive subsets of Gou because the mutual exclusivity would provide an additional storage characteristic to alleviate access conflicts.
The suggestion/motivation for doing so would have been to prevent access conflicts (Gou: [0049]).
Therefore, it would have been obvious to combine Smentek, Paterson, Wertheimer, and Gou to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1 rejected under 35 USC 103 as being unpatentable over Smentek, Paterson, and Wertheimer, on pg. 8 of the response, the Applicant asserts:
“The Office appears to be mapping the different subsets of a shared memory space of claim 1 to individual caches of Smentek. However, Smentek fails to teach that the different caches contain different subsets of a shared memory space.
…Because the cache line of interest is specified by a memory address and multiple caches may contain cached contents of the same memory address, Smentek fails to teach that the different caches contain different subsets of a shared memory space. In fact, ‘a cache agent (122A-122B) includes functionality to broadcast a request for data (e.g., cache line) to other cache agents and receive a response and potentially the requested data from the other cache agents.’ (Smentek, paragraph [0018]). Accordingly, Smentek clearly teaches at least some amount of shared memory address space in different caches and does not expressly teach that different caches contain different subsets of a shared memory space.”

The Examiner respectfully disagrees. Smentek teaches each cache is connected to the same shared memory space, and each cache functions to store one or more cache lines of data copied from the memory ([0001], [0034]), and while Smentek teaches a cache line may also be held by another cache, the non-identical cache lines held by the caches renders the subset of the copied data within the cache a different subset of the shared memory space. 

On pg. 8-9 of the response, the Applicant further submits:
“The Applicant notes that ‘endpoints’ identify a select one of the different processing chips that stores the most current version of the data corresponding to a logical address. Paragraph [0024]. As the Office appears to be mapping Smentek's ‘cores’ to processing chips, ‘caches’ to hosted subsets of a shared memory space, and ‘cache agents’ to the recited hardware components, the Applicant respectfully asserts that Smentek fails to teach that removing or event re-routing any access routes having endpoints corresponding to one of the cores. Instead, Smentek teaches re-routing ‘any traffic destined for offlining cache agent to participating cache agents’ (Smentek, FIG. 3, Step 306, emphasis added), which (if the Applicant's understanding of the Office's mapping is correct) would teach re-routing traffic to the offlining cache agent, not removing access routes to an endpoint corresponding to a processing chip/core that hosts a defective hardware component.”

The Examiner respectfully disagrees.  Figure 1 of Smentek depicts the cache agents corresponding to respective processing cores (e.g. 122A corresponds to 124A), and the cache agent is software and/or hardware associated with the core that has ownership of the cache (see, [0018]). Smentek further anticipates the cache agent not functioning properly (i.e., defective), which teaches the core hosting the defective hardware component. Smentek takes the corrective action of offlining defective cache agents, and in doing so prevents any traffic to the cache agent through re-routing, which teaches removing the access routes to the endpoints corresponding to the core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184